Citation Nr: 1734324	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  11-16 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an increased rating for bilateral sensorineural hearing loss, currently rated as 10 percent disabling.

2.  Entitlement to an initial rating hihger than 30 percent for muscular tension headaches.

3.  Entitlement to a higher initial rating for degenerative disc disease, cervical spine with multi-level stenosis, currently rated as 20 percent disabling.

4.  Entitlement to a higher initial rating for right radiculopathy as secondary to the service connected disability of degenerative disc disease, cervical spine with multi-level stenosis, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to July 1979.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from September 2009, September 2010, and November 2010 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  Notices of disagreement were received in January 2010, October 2010, and December 2010; statements of the case were issued in May 2011; and substantive appeals were received in June 2011.   

The Veteran requested a Travel Board hearing on his substantive appeal forms, received by VA in June 2011.  However, in February 2017, VA received a statement from the Veteran indicating his desired to withdraw his Board hearing scheduled for February 23, 2017.  In light of this, the Board finds no pending hearing request.  

The Board notes that the Veteran also disagreed with the September 2009 denial of service connection for a chronic acquired psychiatric disorder, to include, but not limited to anxiety and depression.  The RO issued a May 2011 rating decision that granted service connection for a mood disorder due to general medical condition (chronic pain) with depressive features and anxiety disorder not otherwise specified (NOS) associated with the depression.  This constitutes a complete grant of the claim.  Consequently, the issue is not before the Board.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Hearing loss and tension headaches

The Board notes that the most recent VA audio and neurologic examinations took place in October 2009 (audio) and October 2010 (neuro - headaches).  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995). 

In this case, the Veteran's representative submitted a July 2017 brief in which it specifically stated that these service-connected disabilities "severely worsened since his last VA examination."  In light of this, the Board finds that new examinations are warranted to determine the current severity of the disabilities.

Cervical spine, right upper extremity radiculopathy 

The Board notes that the Veteran's representative did not put forth any argument with regards to these claims when it submitted its July 2017 brief.  However, as there is no indication that the claims have been withdrawn, they are still before the Board.  Even though these two issues were not addressed, the Board resolves doubt in the Veteran's favor and finds that the contention of worsening is applicable here as it was to the hearing loss and headache issues.  In this situation, the Board and finds that that new VA examinations are warranted.  The record reflects that the most recent peripheral nerves and cervical spine examination were in dated September 2010.  Additionally, the Board considered rating these two disabilities based on the contemporaneous medical/treatment records.  However, the claims file contains no medical records of any kind since January 2011.  In the absence of contemporary medical records, the Board will defer evaluation of the Veteran's cervical spine and right upper extremity disabilities.


Records

Consequently, the Board finds that the RO should obtain any and all VA treatment records dated January 2011 to the present.  See Sullivan v. McDonald, 815 F.3d 786, 792 (Fed. Cir. 2016) (finding that because § 3.159(c)(3) expanded the VA's duty to assist to include obtaining VA medical records without consideration of their relevance).  Additionally, the AOJ should also contact the Veteran to inquire about the existence of private treatment reports that should be obtained or submitted to VA.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and inquire about any private treatment records that are still outstanding.  The RO should send the Veteran an Authorization and Consent to Release Information (VA Form 21-4142) so that the Veteran can give authorization for the RO to obtain any such records.  Inform the Veteran that he may submit relevant treatment records directly to VA.  

2.  Obtain any and all VA treatment records dated January 2011 to the present.

3.  After receiving the aforementioned records and incorporating them into the claims file, then schedule the Veteran for appropriate examinations for the purpose of determining the current severity of his hearing loss, tension headaches, cervical spine disability, and right upper extremity radiculopathy.  The respective VA examiners should review the claims file to become familiar with the pertinent medical history of the service-connected disabilities.  Any special tests deemed medically advisable should be conducted.  Range of motion testing should be conducted, and if possible, the examiner should report (in degrees) the point in range of motion testing where motion is limited by pain.  

The examiner should express the additional functional limitation in terms of the degree of additional limitation due to weakened movement, excess fatigability, incoordination, flare-ups, or pain.

The examiner is to test and record the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered drafting the corresponding reports.  

4.  After completion of the above actions, readjudicate the issues on appeal.  If any benefit sought remains denied, then furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2016).



